Citation Nr: 0212926	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
wrist fusion with scar.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to March 1961.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which, in pertinent 
part, granted service connection for right wrist fusion with 
scar, rated noncompensable.  

By an October 1999 decision, the RO increased the rating for 
the right wrist fusion with scar to 30 percent disabling.  
The U.S. Court of Appeals for Veterans Claims has held that 
on a claim for an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Court 
further held that, where a claimant files a notice of 
disagreement to an RO decision assigning a particular rating, 
a subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  As regulations provide higher ratings for 
ankylosis of the wrist, the issue in this case remains on 
appeal.  

In his substantive appeal, the veteran expressly withdrew his 
appeal on the issue of entitlement to a compensable rating 
for his service-connected bilateral hearing loss.  


FINDINGS OF FACT

The veteran is right-handed; his right wrist is fixed in 
slight extension, with slight radial and ulnar deviation 
through the mid-carpal row.  





CONCLUSION OF LAW

A 50 percent rating is warranted the veteran's right wrist 
fusion with scar.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5214 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2002)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it initially rated the right wrist fusion with 
scar in May 1999; and has not reviewed the case specifically 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  Well-groundedness is not an issue.  
In the May 1999 RO decision, and in a statement of the case 
issued in December 1999, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim and of what was of record.  

The RO has obtained the veteran's service medical records, 
and he has been accorded VA examinations.  There is no 
indication that there is any relevant evidence outstanding.  
In sum, development has been completed to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

Service medical records reveal that the veteran underwent 
fusion of his right wrist during service in 1952.  The 
January 1961 report of examination on his separation from 
service show a diagnosis of partial fixation of the right 
wrist with a 4 inch surgical scar.  The record indicates that 
the veteran is right-handed.  

By a May 1999 rating decision, the RO granted service 
connection for right wrist fusion with scar, rated 
noncompensable. 

On VA examination in September 1999, the physician noted that 
the veteran underwent a radiocarpal fusion in 1952.  The 
veteran denied any other wrist surgery or other medical 
attention for his wrist since his separation from service.  
He complained of wrist pain in general, which had increased 
in severity due to progressive degeneration and "age-related 
abnormalities."  Examination revealed a well-healed dorsal 
incision measuring about 12 centimeters in length.  His wrist 
was in a functional position of slight extension.  There was 
slight radial and ulnar deviation through the mid-carpal row.  
Ranges of motion of the right hand digits were within normal 
limits.  Neurological examination was within normal limits.  
X-ray examination revealed the fusion, which was noted as 
"quite solid," extending from the distal radius to the 
scaphoid and lunate.  Sclerosis and degenerative changes were 
noted in the mid-carpal region.  The diagnosis was status 
post scaphoid nonunion with wrist fusion, moderately 
symptomatic.  

In the substantive appeal, the veteran asserted that the 
severity of his service-connected right wrist fusion 
warranted the maximum rating available under 38 C.F.R. 
§ Diagnostic Code 5214 (a 50 percent evaluation).  He 
reported that the wrist fusion has been productive of pain, 
along with extremely limited mobility and function, since his 
separation from service.  He complained of a loss of feeling, 
strength, and control of his right hand.  During the 1999 VA 
examination, the veteran reported that he had retired from 
work.  In the substantive appeal, he stated that he had lost 
many hours of work due to the pain and other problems 
associated with his right wrist fusion.  He reported that he 
could not remember the number of times he subconsciously 
dropped objects he held with his right hand.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As the evidence shows the veteran is right-handed, his right 
wrist disability is rated as impairment of the major 
extremity.  Under 38 C.F.R. § 4.71a, Code 5214 (Wrist, 
ankylosis of), ankylosis of the major wrist in a favorable 
position (20 degrees to 30 degrees of dorsiflexion) warrants 
a 30 percent rating.  In any other favorable position, a 40 
percent rating is warranted.  Unfavorable ankylosis of the 
major wrist, in any degree of palmar flexion or with ulnar or 
radial deviation, is rated 50 percent.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hand under 
Diagnostic Code 5125.  

The status of the veteran's right wrist is not shown to have 
changed during the appellate period.  Thus, staged ratings as 
suggested by Fenderson, supra, are not indicated.

The September 1999 VA examination reveals that the veteran's 
right wrist is fixed in slight extension.  As slight 
extension is not consistent with 20 degrees to 30 degrees 
dorsiflexion, under Code 5214 at least a 40 percent rating is 
warranted.  The September 1999 examination also showed that 
there was slight ulnar and radial deviation.  This reasonably 
satisfies the Code 5214 provisions indicating that fixation 
with ulnar or radial deviation reflects unfavorable 
ankylosis.  Accordingly, a 50 percent rating under Code 5214 
is warranted.  Extremely unfavorable ankylosis is not shown; 
accordingly, a further an additional increase under Code 5125 
is not warranted.  A separate compensable rating for the 
post-operative scar from the  right wrist fusion is not 
warranted because the scar is not shown to cause any 
impairment of function not encompassed in the rating 
assigned.  


ORDER

A 50 percent rating for right wrist fusion with scar is 
granted, subject to the regulations governing payment of 
monetary awards.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

